 


110 HRES 1200 EH: Honoring the dedication and outstanding work of military support groups across the country for their steadfast support of the members of our Armed Forces and their families.
U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1200 
In the House of Representatives, U. S.,

September 15, 2008
 
RESOLUTION 
Honoring the dedication and outstanding work of military support groups across the country for their steadfast support of the members of our Armed Forces and their families. 
 
 
Whereas more than 1,700,000 members of the Armed Forces have been deployed to Iraq and Afghanistan since September 2001, and nearly 611,000 have been deployed more than once; 
Whereas more than 782,000 members of our Armed Forces deployed to Iraq and Afghanistan are parents with 1 or more children, and nearly 35,000 troops have been separated from their children for 4 or more deployments; 
Whereas as of May 3, 2008, 4,059 members of our Armed Forces have died and 30,004 have been wounded in action in Iraq, while deployed in support of Operation Iraqi Freedom; 
Whereas as of May 3, 2008, 491 members of our Armed Forces have died and 1,944 have been wounded in action in Afghanistan, while deployed in support of Operation Enduring Freedom; 
Whereas members of our Armed Forces and their families deserve all the medical, financial, education, and moral support that our Nation can provide; 
Whereas the spouses, children, family, friends, coworkers, and neighbors of members of our Armed Forces play a key role in the success of our Nation’s troops; 
Whereas Secretary of Defense Robert Gates has recognized the families and community members who support America’s troops as the power behind the power and the Department of Defense has created the America Supports You program to recognize the efforts of those citizens and organizations;  
Whereas military support groups play a crucial role in supporting every family member and loved one of members of our Armed Forces; 
Whereas military support groups provide a variety of crucial services to members of our Armed Forces and their families, including financial assistance, employment assistance, tax return preparation, counseling, prayer groups, and sending care packages; and 
Whereas military support groups provide a compassionate community and incalculable moral support to the hundreds of thousands of military families with loved ones at home and deployed overseas: Now, therefore, be it  
 
That the House of Representatives honors the dedication and outstanding work of military support groups across the country for their steadfast support of the members of our Armed Forces and their families. 
 
Lorraine C. Miller,Clerk.
